Citation Nr: 1214291	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that the Veteran requested a hearing before a member of the Board in his January 2010 VA Form 9, Substantive Appeal.  He was notifed in December 2011 that he was scheduled for a hearing in February 2012.  He did not appear for the February 2012 hearing and has not shown good cause for his failure to do so.  His hearing request is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of special monthly compensation based on aid and attendance.  

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

The Veteran is service connected for schizoaffective disorder with a 100 percent disability rating.  In his February 2009 VA examination, it was revealed that the Veteran had days when he did not get out of bed, shave, shower or get dressed.  The examiner stated that mentally the Veteran was intermittently unable to perform activities of daily living but he could provide self care.  Per the examiner, the Veteran had days when he was unable to manage activites of daily living secondary to his mood disorder.  

In an April 2009 examination, it was noted that due to the severity of the Veteran's schizoaffective disorder his wife served as his quasi nurse aide and support to ensure his proper treatment.  Per the Veteran he is in need of aid and attendance as he has problems doing the activities of daily living to include driving and taking care of his personal needs.  

A review of the record reveals that the Veteran has not been afforded a VA examination in relation to his claim.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that a VA examination is needed to determine if the Veteran's service connected disability renders him so helpless as to be in need of regular aid and attendance of another person.  

Furthermore, we note that during a May 2008 examination it was revealed that the Veteran was disabled and that he received both Social Security and VA benefits.  
The record is devoid of any Social Security Administration (SSA) records to include decisions and/or medical records.  Where VA has notice that the veteran is receiving SSA disability benefits, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  

The Board has been put on notice that the Veteran is in receipt of SSA benefits.  However, it is unclear from the record if his SSA disability is relevant to the claim.  On remand, the RO should attempt to obtain and associate with the record any relevant social security records.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant Social Security disability records and associate them with the claims file.  Any attempts to obtain these records which are ultimately unsuccessful must be documented in the claims folder.  

2. Schedule the Veteran for a VA examination to determine if he has a permanent need for regular aid and attendance due to his service connected psychiatric disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities should be diagnosed.  The examiner should determine the nature, extent, severity, and manifestations of the Veteran disability.  The examiner should render an opinion as to whether the Veteran's service connected psychiatric disability renders him so helpless as to require the regular aid and attendance of another person. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

